Citation Nr: 9914244	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-21 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
arteriosclerotic heart disease with hypertension.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision dated in March 1996, the RO denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU), and increased the 
evaluation for residuals of a laminectomy at L4-L5, from 10 
to 20 percent.  In a statement received in April 1996, the 
veteran requested that the RO reconsider the 20 percent 
evaluation for his back disability.  In a rating decision 
dated in November 1996, the RO reconsidered its rating 
decision, and granted a 40 percent evaluation for the back 
disability.  The veteran has not expressed disagreement with 
this decision, or with the decision to deny TDIU.  
Accordingly, the Board does not have jurisdiction of these 
issues.  Shockley v. West, 11 Vet. App. 208 (1998) (the Board 
does not have jurisdiction over an issue unless there is a 
jurisdiction conferring notice of disagreement)  see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998).

REMAND

The veteran's service connected heart disease is currently 
evaluated under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Codes 7101, 7017 (1997, 1998).  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for cardiovascular 
disorders, effective January 12, 1998.  The new criteria for 
evaluating the residuals of coronary bypass surgery provide 
for ratings based on the metabolic equivalents (METs) at 
which dyspnea, fatigue, angina, dizziness, or syncope 
develops; whether there is left ventricular dysfunction, and 
the ejection fraction expressed in percentage terms. 
Diagnostic Code 7017 (1998).

Under the old rating criteria, the appropriate evaluation was 
to be based in part on whether the heart disease precluded 
more than light manual labor or sedentary employment.  
Diagnostic Code 7017 (1997).  

In the instant case, there have been suggestions on 
examination reports that the veteran does not have left 
ventricular dysfunction, but there have been no recent 
findings as to his ejection fraction.  On the VA examination 
in November 1995, it was reported that the veteran had "a 
class 3 Heart Association-equivalent degree of limitation."  
On the VA examination in July 1997, it was reported that the 
veteran was in "NYHA 2."  It was not explained what these 
classifications meant.  The Board is not free to substitute 
its own interpretations of these classifications.  See Austin 
v. Brown, 6 Vet. App. 547 (1994).  There has been no explicit 
medical opinion as to the veteran's ability to engage in more 
than light manual or sedentary labor.  

When an examination report does not contain the requisite 
details, the examination must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1998).

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action.

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran's cardiovascular 
disorders from June 1998 to the present 
time.  After securing the necessary 
release(s), the RO should obtain legible 
copies of all records not already 
contained in the claims folder, to 
include any identified VA clinic or 
medical center.  Once obtained, all 
records must be associated with the 
claims folder.

2.  After the above has been completed, 
the veteran should be afforded an 
appropriate examination to evaluate the 
current severity of his service connected 
heart disease.  The examiner should 
review the claims folder prior to the 
examination.  The examiner should be 
provided with copies of the revised 
rating criteria for cardiovascular 
disorders, together with the criteria in 
effect prior to January 12, 1998.  The 
examiner should report the veteran's 
current workload in METs resulting in 
dyspnea, angina, dizziness, fatigue, or 
syncope.  The examiner should also report 
whether the veteran has left ventricular 
dysfunction, and the associated ejection 
fraction.

The examiner should also answer the 
following questions:

a.  Does the veteran have chronic 
congestive heart failure? 

b.  Does the veteran have episodes of 
acute congestive heart failure?  If so, 
how many episodes of acute congestive 
heart failure has the veteran experienced 
in the past year?

c.  Does the veteran have left 
ventricular dysfunction?  What is the 
veteran's ejection fraction?

d.  Does the veteran's heart disease 
preclude more than light manual labor?  
Does his heart disease preclude sedentary 
employment? 

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

4.  If entitlement to an increased rating 
for the veteran's service-connected heart 
disease remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and be given a reasonable 
opportunity to respond.  In doing so, the 
RO should apply the version of the rating 
schedule that is most favorable to the 
veteran.  Both the old and new criteria 
should be cited and discussed in the 
SSOC.  Thereafter, if appropriate, the 
case should be returned for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


